Citation Nr: 1126100	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to May 30, 2008, for a grant of special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1981 to July 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  On June 30, 2006, the Veteran filed a claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

2.  The Veteran was not in receipt of SMC at the (o) rate until May 30, 2008 and has not received SMC at the maximum (p) rate or the intermediate rate between (n) and (o).  


CONCLUSION OF LAW

The criteria for an earlier effective date for an award of SMC at the (r)(1) rate based on the need for aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all elements of a claim, including the effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A June 2008 letter that provided the appropriate content of notice was sent to the Veteran prior to initial adjudication.  Additionally, "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, different notice provisions are applicable.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2009).  The Veteran has appealed the effective date of an award of SMC.  Further, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  In July 2008, VA provided the Veteran with an adequate medical examination with respect to his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has argued that VA did not meet its duty to assist because it did not provide him an examination in connection with his August 2007 claim for SMC, which is the date he asserts entitlement to SMC.  The Board finds that VA's failure to provide him an examination in August 2007 is not prejudicial to the Veteran because, as further discussed herein, the assignment of the effective date is not based upon the date that the Veteran required aid and attendance, but on the date that the Veteran received one of three required SMC rates.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran and his representative have requested an effective date of August 29, 2007, the date that it is alleged the Veteran filed a claim for SMC based on aid and attendance.  

Generally, the effective date for an evaluation and award of compensation based on an original claim is the later of the date of the claim or the date that entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If however, new and material evidence is received within the appeal period of a previous decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q); 38 C.F.R. § 3.156(b) (2010) (noting that new and material evidence received prior to the expiration of the appeal period is considered to have been filed in connection with a claim pending at the beginning of the appeal period).  

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

First, the date of claim for SMC based on aid and attendance must be determined.  Here, the RO determined that May 30, 2008, was the date of claim.  The Veteran alleges that the date of claim is August 29, 2007.  The Board, however, finds that the date of claim is June 30, 2006.  On June 30, 2006, the Veteran filed a claim for SMC based on the need for aid and attendance.  In a June 2007 rating decision, the RO denied the claim.  On August 29, 2007, the Veteran filed an informal claim and a lay statement from his wife, his primary caregiver.  That letter addressed the Veteran's symptoms due to his service-connected disorders that allegedly required aid and attendance.  The Veteran's wife noted that she assisted him on a daily basis with bathing, dressing, meal prep, and bowel and bladder care, to include catheterization assistance.  It was also noted that the Veteran required daily supervision for his own safety due to his significant neuropsychological deficits.  This claim and letter were new and material to the issue of aid and attendance and were submitted within the appeal period of the June 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, it is as though the June 2007 rating decision had not been issued and the evidence is considered to have been filed in connection with the June 2006 claim.  

The RO, however, treated that August 2007 informal claim as a new claim which it denied in an April 2008 rating decision.  On May 30, 2008, the Veteran's representative filed an informal claim for SMC based on the need for aid and attendance.  Attached was a May 2008 letter from a VA medical practitioner indicating that the Veteran required aid and attendance due to his service-connected disabilities.  The May 2008 claim and letter were new and material and submitted within the appeal period of the April 2008 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, it is as though the April 2008 rating decision had not been issued and the evidence is considered to have been filed in connection with the June 2007 claim and, accordingly, in connection with the June 2006 claim.  Upon review of the claims file, no other earlier document or submission may be interpreted as a claim.  38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 198.  The date of claim is June 30, 2006.  

Second, the date of entitlement to SMC at the (r)(1) rate must be determined.  SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for SMC based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of SMC permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for SMC rates in between the different subsections, i.e., "intermediate" rates such as (n) and 1/2, or rates at the next level, i.e., an (m) rate elevated to the (n) rate, based on certain additional criteria.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).  SMC at the (r)(1) rate is payable when the following criteria are met:  1) the veteran is in receipt of SMC at the (o) rate, the maximum (p) rate, or the intermediate rate between (n) and (o) plus SMC at the (k) rate; 2) the veteran requires regular aid and attendance; and 3) the veteran requires a higher level of care or would require hospitalization in lieu of a higher level of care.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. §§ 3.350(h), 3.352(a), (b).  

From October 24, 2002 to May 30, 2008, the Veteran was in receipt of SMC under subsection (l).  Effective December 24, 2003, the Veteran was in receipt of SMC under subsection (k).  Effective June 30, 2006, the Veteran was in receipt of SMC at the (n) rate based on elevation of the (m) rate to the next level under subsection (p).  Effective May 30, 2008, the Veteran received SMC under subsections (m) and (o).  

As noted above, SMC at the (r)(1) rate is granted where the Veteran receives SMC at one of 3 rates and has an additional need for aid and attendance.  Here, the Veteran did not receive SMC at the (o) rate until May 30, 2008, which does not provide for an earlier effective date than already assigned.  The Veteran has never received SMC at the intermediate rate between (n) and (o).  Additionally, the Veteran has not received the maximum rate provided for under subsection (p).  Effective June 30, 2006, the Veteran received SMC under subsection (m), which was elevated to the (n) rate under subsection (p).  But this is not the maximum rate provided for under subsection (p), because SMC could still be provided at the (n) and 1/2 rate or the (o) rate under subsection (p).  See 38 C.F.R. § 3.350(f)(1)(xii), (f)(2)(iv)-(vii), (f)(3), (f)(4), (f)(5).  Thus, the earliest possible effective date for SMC at the (r)(1) rate is May 30, 2008.  

The date of claim is thus June 30, 2006.  The date of entitlement is May 30, 2008.  The later of these two dates is May 30, 2008.  38 C.F.R. § 3.400.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence does not support an earlier effective date.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An effective date prior to May 30, 2008, for the grant of SMC at the (r)(1) rate is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


